Title: From John Adams to William Tudor, Sr., 12 June 1789
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
New York June 12. 1789

Your letters put me more and more out of Patience every Post. Why, in that of the 6th. do you call our national Government a federal Republic? It is no more that, than it is Sphœrical Trigonometry. What is a federal Republic? It is an association of a Number of independent Sovereign States. Are the Seperate States in our national Government, Sovereign and independent? If they are, We had all better go home. For Heavens sake, let us analyze our Ideas and correct our language. Unanamity is essential to a federal Republic. Is unanimity necessary according to our national Constitution? Would it not ruin this Country to make it essential? I ask again Where is the Soverignty of our Nation? Answer me, as a Lawyer and a Statesman, as a Philosopher and an Historian.
You need not be apprehensive of “any Faction” attempting to lesson the influence of the V.P. He has no dread of that upon his mind. He will have as much Weight as he ought and he would not have more if it were offered him. He flatters himself he knows his Stops pretty well, at fifty three or four years of Age. He must contend for “the diginty and Energy of Government” because he knows, that without dignity and Energy there can be no government at all.
I agree most cordially with you in all the rest of your excellent Letter and will take care of that inclosed.
I am dear Sir yours
Jn. A.